DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. The restriction requirement between the groups, as set forth in the Office action mailed on 2020-04-29 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 2020-04-29 is withdrawn.  Claims 3-5 and 7-9, directed to the un-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-9 are allowed.

The specific limitations of:
“wherein the first folding space inclined surface is a straight linear surface and inclined relative to the first folding inner surface when the foldable image display apparatus is in the fully unfolded state so that a distance between the first folding space inclined surface and the first folding inner surface decreases as a distance from the folding axis increases, the second folding space inclined surface is a straight linear surface and inclined relative to the second folding inner surface when the foldable image display apparatus is in the fully unfolded state” in Claim 1 are not anticipated or made obvious by the prior art of record.  
For example
Watamura et al. (US 2018/0196468) discloses:
A protective case for a foldable image display apparatus comprising a foldable body (16, 18 folding shown e.g. FIG.6A) having a folding axis that becomes a folding reference in a folded state (shown e.g. FIG.6A), first folding inner surface and second folding inner surface extending from both ends of an inner circumferential surface (e.g. surfaces of 16 facing one another in the folded state around the right rounded section shown FIG.6A) and facing each other when the foldable image display apparatus is in a fully folded state (see e.g. Fig.6A), the first folding inner surface and second folding inner surface being on a substantially flat plane when the foldable image display apparatus is in a fully unfolded state (shown e.g. FIG.6B) and first folding outer surface and second folding outer surface (surfaces of 16 against 28A FIG.8) extending from both ends of an outer circumferential surface and facing each other (as shown e.g. FIG.6A); and 
a single flexible display apparatus (e.g. 16 shown FIG.2) applied to the first folding inner surface and the second folding inner surface (as shown e.g. FIG.6A), the protective case in which a folding space gap of a cone shape (gap shown along “X” FIG.1) formed by the first folding 
a first protective case (e.g. 12B FIG.1) having: 
a first fixing surface supported while surrounding a first folding outer surface at a certain distance away from the folding axis of the foldable body (surface of 28 against which 16/18 rests FIG.8); and 
a first folding space protruding circumferential surface (outer surface of 27 bounding 16 FIG.2 FIG.8) having a first folding space inclined surface protruding from the first fixing surface to the folding space gap deviating from the first folding inner surface (as shown FIG. 1) while a screen display surface of the flexible display apparatus is maintained in an exposed state while surrounding an outer circumferential surface except the folding axis of the foldable body (shown FIG.2); and 
a second protective case (e.g. 12A FIG.1) having: 
a second fixing surface supported while surrounding a second folding outer surface at a certain distance away from the folding axis (surface of 28 against which 16/18 rests FIG.8 (note FIG.8 demonstrates both 12A and 12B); and 
a second folding space protruding circumferential surface (surface of 27 bounding 16 FIG.2 FIG.8) having a second folding space inclined surface protruding from the second fixing surface to the folding space gap deviating from the second folding inner surface (as shown FIG. 1) while the screen display surface of the flexible display apparatus is maintained in an exposed state while surrounding the foldable body outer circumferential surface except the folding axis of the foldable body (shown FIG.2), and the first folding space inclined surface and the second 
Watamura does not explicitly disclose:
 “wherein the first folding space inclined surface is a straight linear surface and inclined relative to the first folding inner surface when the foldable image display apparatus is in the fully unfolded state so that a distance between the first folding space inclined surface and the first folding inner surface decreases as a distance from the folding axis increases, the second folding space inclined surface is a straight linear surface and inclined relative to the second folding inner surface when the foldable image display apparatus is in the fully unfolded state”
nor
“the first folding space inclined surface is inclined relative to the first folding inner surface so that a distance between the first folding space inclined surface and the first folding inner surface decreases as a distance from the folding axis increases, the second folding space inclined surface is inclined relative to the second folding inner surface so that a distance between the second folding space inclined surface and the second folding inner surface decreases as the distance from the folding axis increases, the first folding space inclined surface and the second folding space inclined surface make a direct contact to each other when the foldable image display apparatus is in the folded state”
Maatta et al. (US 2015/0153780) teaches:
the first folding space inclined surface (e.g. bottom surface of top 160 contacting bottom 160 Fig.9) is a straight linear surface and inclined relative to the first folding inner surface (e.g. shown inclined relative to upper 110 Fig.9) when the foldable image display apparatus is in the fully unfolded state (shown e.g. Fig.3b) so that a distance between the first folding space inclined surface and the first folding inner surface decreases as a distance from the folding axis increases 
Kim 2004/0036818 teaches:
“wherein the first folding space inclined surface is inclined relative to the first folding inner surface (inclined rounded surface of 6 above 2 shown Fig.1) when the foldable image display apparatus is in the fully unfolded state so that a distance between the first folding space inclined surface and the first folding inner surface decreases as a distance from the folding axis increases (e.g. from height of 6 to surface of 20 Fig.1)”
HAN 2020/0133338 teaches:
“wherein the first folding space inclined surface is a straight linear surface (shown e.g. FIG.1) and inclined relative to the first folding inner surface (angle theta 1 FIG.8) when the foldable image display apparatus is in the fully unfolded state so that a distance between the first folding space inclined surface and the first folding inner surface decreases as a distance from the folding axis increases (indicated e.g. FIG.8)”
However none of the cited references disclose/teach:
“wherein the first folding space inclined surface is a straight linear surface and inclined relative to the first folding inner surface when the foldable image display apparatus is in the fully unfolded state so that a distance between the first folding space inclined surface and the first folding inner surface decreases as a distance from the folding axis increases, the second folding space inclined surface is a straight linear surface and inclined relative to the second folding inner surface when the foldable image display apparatus is in the fully unfolded state”
Furthermore, the examiner has performed the assignee and inventor name searches in order to identify documents with possible double patenting issues.  No documents with conflicting claims have been found.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/THERON S MILLISER/            Examiner, Art Unit 2841      



/ADRIAN S WILSON/             Primary Examiner, Art Unit 2841